DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: an element for providing/generating sound and what element provides sound to “sound hole”.
Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural connection between “a first pressing portion and a second press portion” with an attachment portion; and the structural connection between “a first pressing portion and a second press portion” with a detachable body. It appears that the claimed detachable body and the attachment portion are not structurally connected to “a first pressing portion and a second pressing portion”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puthuff et al. (hereafter Puthuff; US 6681022 B1).
Regarding claim 1, Puthuff discloses a sound output device comprising:
a housing formed by connecting a first member and a second member (see Fig. 1), wherein the housing includes a speaker arrangement portion (e.g., 24 and/or 26);
a detachable body (14) detachably attached to the housing (col. 5, lines 21-30), wherein the detachable body includes a sound hole (96); and
an attachment portion formed such that the speaker arrangement portion (within 12) of the housing and a distal end portion of the detachable body face each other with 
Regarding claims 7 and 8, Puthuff shows a cover and a curved surface (Fig. 2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (US 20130216087 A1). 
Regarding claim 1, MacDonald discloses a sound output device comprising:
a housing (43, 44, 45) formed by connecting a first member and a second member (see Fig. 1), wherein the housing includes a speaker arrangement portion (44 for arranging the placement of a speaker on the ear);
a detachable body (41) detachably attached to the housing; and
an attachment portion formed such that the speaker arrangement portion (poart of 44) of the housing and a distal end portion of the detachable body (40) face each other with a gap formed between (Fig. 7, the side of 40 facing part of 44), wherein the 
MacDonald fails to show a sound hole. MacDonald teaches a general earbud speaker (40). One skilled in the art would have any specific earbud design could be used without generating any unexpected result. Yamagushi teaches an open-air type earphone with sound holes that would provide improved frequency response (col. 1, lines 7-9; see Figs. 3, 4 or 7). Thus, it would have been obvious to one of ordinary skill in the art to modify MacDonald by placing a well known earbud, such as one as taught in Yamagushi on the housing, in order to secure ear bud while the user is able to hear ambient sound while listening to music.
Regarding claim 2, MacDonald shows that the attachment portion is formed in a bent shape in such a manner that a longitudinal direction becomes a peripheral direction, wherein the attachment portion is elastically deformable in directions ([0047], [0056], [0070]) in which the speaker arrangement portion of the housing (44) and the distal end portion of the detachable body (40) are separated from each other and contact each other, and wherein the speaker arrangement portion of the housing and the distal end portion of the detachable body comprise end portions (as shown in Fig. 8).

Regarding claim 4, MacDonald shows that a portion other than both of the end portions of the attachment portion is provided as an intermediate portion, and wherein a distance between a pair of both end portions in the longitudinal direction is formed shorter than a maximum distance out of distances each connecting two points in an inner periphery of the intermediate portion (see Figs. 7 and 9).
Regarding claim 5, MacDonald shows that a surface of each of the first pressing portion and the second pressing portion is formed in a curbed curved surface projecting outward (Figs. 7-8).
Regarding claim 6, MacDonald shows that a portion other than both of the end portions in the attachment portion is provided as an intermediate portion (e.g., the portion between 45s), and wherein a maximum thickness of one end portion in the longitudinal direction (the portion with 45) and a maximum thickness of another portion in the longitudinal direction (the portion with 43) are formed thicker than a maximum thickness of the intermediate portion.
Regarding claims 7-10, MacDonald shows that the attachment portion is formed by connecting a plurality of members (e.g., 43, 44 and/or 45) and the outersurface of the attachment portion is formed in a curved surface, but fails to show an outer surface being closely covered with a cover. MacDonald teaches that the attachment portion could be made of plastic or metal depending on the flexibility ([0070]). One example provided is rubber ([0056]). One skilled in the art would have expected that a metal 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 U.S Patent No. 10,911,857 (hereafter patent ‘857). Although the claims at issue are not identical, they are not patentably distinct from each other because most of limitations are recited in patent ‘857. For claim 4, although patent ‘857 fails to recite distance between a pair of ends, however, in order to make a secure contact and attachment to the auricle, the distance of the ends is inherently shorter than the distance between the inner periphery of the intermediate portion. For claims 5 and 8, the curved surface is an obvious 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not filed terminal disclaimer. Double patenting rejection maintains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/PING LEE/Primary Examiner, Art Unit 2654